Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Japanese Patent No. JP08277547A to Onda et al.  The improvement comprises a hydraulic driving apparatus wherein the first counter balance valve includes a first communicating passage communicating the first and second supply/discharge passages when the displacement of the first spool exceeds a predetermined amount based on a pressure difference between the first and second supply/discharge passages, and the second counter balance valve includes a second communicating passage communicating the third and fourth supply/discharge passages when the displacement of the second spool exceeds a predetermined amount based on a pressure difference between the third and fourth supply/discharge passages for the purposes of suppressing mistracking based on a difference in rotational speed between the first hydraulic motor and the second hydraulic motor with proper timing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



PRIOR ART
The patent to Onda et al. is cited for the showing of a hydraulic driving apparatus similar to applicant's but lacking counter balance valves with a communicating passage communicating the supply/discharge passages when the displacement of the spool exceeds a predetermined amount based on a pressure difference between the supply/discharge passages.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        December 17, 2021